Citation Nr: 1441714	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder prior to June 4, 2012.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, from July 2008 to September 2009, and from September 2010 to August 2011.  The Veteran was awarded, in pertinent part, the Combat Action Badge for his second and third periods of military service.  The Veteran also served in Southwest Asia during the Persian Gulf War.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a Statement of the Case (SOC) in May 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

A subsequent July 2012 rating decision granted service connection for PTSD, effective from June 4, 2012.  The RO then issued a Supplemental SOC (SSOC) in July 2012, addressing service connection for bilateral hearing loss and whether service connection for PTSD was warranted prior to June 4, 2012.

In March 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional National Guard and service treatment records were submitted into the record following the certification of this appeal to the Board.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the bilateral hearing loss issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a January 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for PTSD, prior to June 4, 2012, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for PTSD, prior to June 4, 2012, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2014, the Veteran, by and through his representative, stated that he wished to withdraw the appeal concerning the issue of entitlement to service connection for PTSD, prior to June 4, 2012.

Because the January 2014 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal, and because the Veteran has withdrawn his appeal as to the aforementioned issue, see Tomlin v. Brown, 5 Vet. App. 355 (1993), the Board does not have jurisdiction to review the appeal concerning the issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for PTSD, prior to June 4, 2012, is dismissed.


REMAND

Regarding the bilateral hearing loss claim, the evidence of record indicates that the Veteran's bilateral hearing disability may have pre-existed all of his periods of active military service, except his first one.  The first period of active duty (from September 1974 to September 1978) does not contain any in-service audiograms.  At the March 2014 Board hearing, the Veteran testified that his bilateral hearing loss began during his first period of military service, and then worsened in his subsequent periods of military service.  He testified to the effect that his noise exposure was in the nature of loud gun fire from different types of weapons, mortar and small arms fire during his first period of service, for which he was not provided hearing protection, and also alleged noise exposure during his second and third periods of service.

In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In addition, the Veteran was afforded a VA audiological examination in December 2009; the diagnosis was of bilateral sensorineural hearing loss.  The VA examiner stated that he could not determine whether the bilateral hearing loss was related to the Veteran's active military service, as there were no audiograms dated prior to 2008.  Since that examination, the Veteran had another period of active duty from September 2010 to August 2011.  This period of service was not considered by the VA examiner.  Moreover, since the December 2009 examination, the Veteran's National Guard treatment records and his service treatment records (STRs) for his second period of active duty service from July 2008 to September 2009 were obtained and associated with his Virtual VA paperless claims file.  These records include, in pertinent part, audiograms dated between January 1985 and November 2007 (earlier than July 2008), which document audiometric scores sufficient to establish a left-ear hearing disability (within VA standards) as early as June 1998, and establish a right-ear hearing disability (within VA standards) as early as May 2006.

Based on the new evidence (as described above) and based on the Veteran's hearing testimony, the Board finds that another VA examination and medical opinion are needed to determine the etiology of his current bilateral hearing disability.  Specifically, a VA medical opinion is necessary to determine whether the current bilateral hearing disability was causally related to the Veteran's in-service history of noise exposure during his first period of active duty service.  In the alternative, a VA medical opinion is also necessary to determine whether the bilateral hearing disability pre-existed his remaining periods of military service, and, if so, whether such disability was aggravated beyond its natural progression by these periods of military service.  The most recent examination completed by VA in December 2009 makes no distinction in this regard.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2013); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Accordingly, under the circumstances of this case, additional assistance is required, and the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to his bilateral hearing loss claim, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.  

2.  The Agency of Original Jurisdiction (AOJ) should obtain an addendum opinion from the VA examiner who conducted the December 2009 audiology examination (or if unavailable, from appropriately qualified medical personnel).  

The entire claims file (i.e., both the paper claims file and any medical record contained in Virtual VA and VBMS), including the service treatment records (for each period of active duty service from September 1974 to September 1978; from July 2008 to September 2009; and from September 2010 to August 2011); the transcript of the Veteran's personal hearing in March 2014; the reports of audiometric testing conducted, subsequent to the Veteran's first period of service (from September 1974 to September 1978) and prior to his second period of service (from July 2008 to September 2009), dated between January 1985 and November 2007; the November 2008 audiometric testing conducted during the Veteran's second period of service; and the VA audiology examination conducted in December 2008.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must be printed for the examiner to review.

The VA examiner is requested to specifically address the following:

(a)  Is the Veteran's current bilateral hearing loss disability causally related to the conceded noise exposure incurred during his first period of active military service from September 1974 to September 1978?

In making this assessment, the examiner should consider:

the Veteran's account of noise exposure in the nature of loud gun fire from different types weapons, mortars and small arms fire during his first period of service, while performing his MOS of an Indirect Fire Infantryman; and,

the January 1985 report of audiometric testing (conducted nearly ten years after his first period of service), showing no greater than a 10 decibel loss at 500 through 8000 Hertz for the right and left ears.


(b)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered his second period of active duty service from July 2008 to September 2009 with a pre-existing bilateral hearing loss disability?  

In making this assessment, the examiner should consider the National Guard records containing the reports of audiometric testing dated between January 1985 to November 2007, which document audiometric scores sufficient to establish a left-ear hearing loss disability (within VA standards) in June 1998, and establish a right-ear hearing loss disability (within VA standards) in May 2006.

If so, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral hearing loss disability WAS NOT aggravated beyond the natural progress of that condition by his second period of active duty from July 2008 to September 2009, or by his third period of service from September 2010 to August 2011?

In making this assessment, the examiner should consider:

the conceded noise exposure from the Veteran's service in Southwest Asia during the Persian Gulf War, his MOS of Automobile Maintenance, and his receipt of the Combat Action Badge for his second and third periods of service;

the National Guard records containing the reports of audiometric testing dated between January 1985 and November 2007;

the reports of audiometric testing conducted during his second and third periods of service, including the November 2008 report of audiometric testing; and,

the December 2009 VA report of audiometric testing.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which may reasonably illuminate the medical analysis in the study of this case.

3.  After the above actions have been completed, readjudicate the Veteran's bilateral hearing loss claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


